department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date sep employer_identification_number legend ‘a’ b c a b dear sir or madam contact person identification_number contact telephone fo brl uil no this is in reply to your request for rulings concerning the federal tax consequences of your participation in a joint_venture that will expand your current tax-exempt activities the proposed transaction is described below you are exempt from income taxes under sec_501 of the internal_revenue_code you were established in to create affordable housing and combat blight in b you have participated in a number of programs to create and maintain affordable housing in you established a to act as your lending arm you and a have overlapping boards and officers in practice a is controlled by you a has provided small businesses with access to over a through its loan and grant programs alone and through the small_business administration it has become one of the largest micro-loan producers in the state businesses needing more than the dollar_figure that is the limit for the sba micro-loan program the u s treasury has authorized this fund to make loans of up to dollar_figure to eligible borrowers eligibility criteria include meeting sba size limits for the industry being outside traditional bank lending criteria and being either a minority or women- owned business it established a new fund for small as a support to borrowers and grant recipients a also provides extensive technical owned business as a support to borrowers and grant recipients a also provides extensive technical assistance this program known as c teaches planning skills financial goal-setting communications selling and contingency planning a also offers business training sessions and technical assistance to eligible proprietors to obtain minority and women business_enterprise certification you believe that the technical assistance and sound underwriting are responsible for the extremely low default rate only five of a ’s more than two hundred loans have ended in default you have identified an additional gap in availability of credit that includes borrowers who otherwise fall within your permitted class but who need larger loans than a is authorized to provide and may be unable to obtain them from conventional sources the increased use of credit scoring is the primary reason they are unable to obtain conventional funding you have identified a vehicle through which you can further your mission of advancing the economic development by bridging this funding gap rather than diverting the resources and efforts of a for this new project you propose to amend your articles of incorporation to expand your purposes to include promote community development by making grants and loans which benefit targeted populations of low-income persons and other persons who lack adequate access to capital and credit you believe that many of the businesses that borrow from a will graduate to this new program as their businesses grow and their financing needs increase the program that you propose to use is the sba a program sba a encourages commercial lenders to make loans by adding a federal guarantee for a portion of the loan among the criteria that the sba requires for lenders under this program is that they be supervised by a state or federal regulatory agency satisfactory to the sba the state bank law specifies the types of entities that may be supervised by the state banking department those that are not traditional banking institutions must have at least dollar_figure million of paid-up capital stock because neither you nor your proposed new entity is a traditional banking institution you would be subject_to the capital stock requirement however you are prohibited by the not-for-profit corporation law under which you were organized from issuing capital stock therefore you propose to organize and become a member of a limited_liability corporation llc which can issue equity interests to investors you will organize it as a joint_venture with for-profit lenders the leading commercial lenders in the area have given evidence of interest in participating you will contribute b cash in return for a class c interest your interest in the gains and profits will be no less than proportionate to your contribution the cash contribution to the llc represents less than of your available consolidated assets you will also provide services to the llc underwriting loan servicing technical assistance to the borrowers and accounting you will lease space to the llc for its offices service fees and rental payments made by the llc to you will be based upon an allocation of actual internal costs as determined by an independent consultant the nine-member board_of managers of the llc will be selected by the class a and the class c interest holders class b members are non-voting you will appoint members and the class a interest holders will appoint members who may be officers of the for-profit investors the operating_agreement will ensure that you will always appoint a majority of board members the definition of a quorum will include a requirement that a majority of the board members present must have been appointed by the class c interest holder the operating_agreement will state that the board’s duty to further your exempt purposes shall override any duty to operate the llc for the financial benefit of any member it will specify that any decision of the board to forego an activity or action which is not in furtherance of your exempt purposes or which fails to obtain your approval shall not constitute a breach of the duty_of loyalty to the for- profit members furthermore the positions of chairman of the board and ceo of the llc shall be reserved for your appointees and you will have the unilateral right to remove them majority approval of the board will be required for most decisions including annual budget distribution of earnings distribution of assets other than cash appointment of key employees engaging in business activities other than the a loan program and other major decisions your approval is also required to make any fundamental changes to the llc’s structure eg dissolution its purposes and any of its organizational documents all of the businesses to which you will lend will have been denied loans by commercial lending sources most will be owned by members of minority groups women or low- income individuals in other cases your underwriting process will ensure that the businesses to which loans are made are located within a distressed area will use the funds for businesses which employ individuals who fall into a targeted_population or live within a distressed area or will use the funds to provide necessary services or products that are otherwise unavailable to residents of distressed areas you have requested the following rulings the expansion of your tax-exempt corporate purposes to include lending to small businesses in the targeted populations described above and to provide technical and borrowing services and your participation in those activities will not alone or in the aggregate adversely affect your status under sec_170 a vi a c or a of the code the creation of the llc and your execution of the llc’s operating_agreement and related agreements the carrying out of the transactions including leasing space to the llc providing services to the llc and the sale of the loans by the llc contemplated by these agreements and your participation in the operation and ownership of the llc will not alone or in the aggregate adversely affect your status under sec_170 a vi a c or a of the code the transfer of a portion of your assets to the llc in exchange for the class c membership interest in the llc will not adversely affect your status under sec_170 a vi a c or a of the code the distributive_share of llc profits gains deductions and losses allocated to or received by you with respect to the class c interest in the llc whether attributable to interest on loans made by the llc or to the proceeds from the sale of such loans will not arise from an unrelated_trade_or_business as defined in sec_513 of the code will not result in ubt to you under sec_512 of the code and will not be subject_to tax under sec_511 of the code the payments received by you under the loan service agreement with the llc will not arise from an unrelated_trade_or_business as defined in sec_513 of the code will not result in ubti to you under sec_512 of the code and will not be subject_to tax under sec_511 of the code the payments received by you under the lease agreement entered into with the llc will not be treated as income derived from debt-financed_property as defined in sec_514 of the code will be excluded from ubti as provided in sec_512 of the code and will not be subject_to tax under sec_511 of the code sec_501 of the internal_revenue_code the code recognizes organizations as exempt from federal_income_tax organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived from any unrelated_trade_or_business that an organization carries on regularly sec_512 of the code excludes from unrelated_business_taxable_income rents_from_real_property sec_512 of the code provides different rules for income that an exempt_organization receives from an entity that it controls the definition of control for this paragraph is either ownership by vote or value of more than percent of the stock in a corporation or ownership of more than percent of the profits interest or capital interest in a partnership or ownership of more than percent of the beneficial interests in the entity sec_513 of the code defines the term unrelated_trade_or_business as one that is not substantially related to the exercise or performance by an organization of its charitable purpose or function constituting the basis for its exemption sec_514 of the code includes in unrelated business tax income a percentage of gross_income derived from property held to produce income with respect to which there is an acquisition_indebtedness unless substantially_all the use of the property is substantially related to the performance by the organization of its charitable function sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations provides that the term charitable includes the promotion of social welfare by organizations designed to relieve the poor and distressed to lessen neighborhood tensions or to combat community deterioration sec_1_501_c_3_-1 of the regulations states that an organization exempt under sec_501 of the code may operate a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt purposes exemption will be denied to an organization that is organized or operated for the primary purpose of carrying on an unrelated_trade_or_business sec_1 c -1 d of the regulations states that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related for the purpose of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 provides that gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of an unrelated_trade_or_business revrul_74_587 1974_2_cb_162 held that a community development organization must do more than encourage business development to be recognized as an exempt_organization it must help needy individuals target economically disadvantaged or depressed areas assist those who are unable to obtain funds from conventional sources because of the financial risks or discrimination and help those who offer the greatest potential community benefit by training and employing the unemployed the direct recipients of the aid need not be a charitable_class as long as they act as the charitable instruments to accomplish the charitable purposes and only incidentally benefit businesses or others who are not a charitable_class revrul_77_111 1977_1_cb_144 laid out the factors by which the service will determine whether a community development organization furthers charitable purposes the three factors are whether assistance is provided to help local businesses rather than national whether the assistance is provided on noncommercial terms and whether there is a nexus between the business entities assisted and relieving the problems of a disadvantaged area or a disadvantaged group revrul_98_15 1998_1_cb_718 contrasts two joint ventures to illustrate the characteristics that define a joint_venture in which an exempt_organization may participate with a for-profit partner situation explicitly approves formation of a llc by an exempt hospital organization although in that ruling the other member is an unrelated for-profit entity in that situation the venture is governed by a majority of disinterested people of whom a majority represents the exempt partner a majority vote is needed for major decisions the governing instrument contains a charitable purpose that is explicitly given priority when it conflicts with the business interests of the venture returns of capital and distributions of earnings are proportional to ownership the management company has no previous ties to any parties was hired for a reasonable term subject_to the ability of the venture to terminate for cause situation concludes that the hospital organization's principal activity continues to be the provision of hospital care even when such activities are conducted through a llc because inter alia the tax-exempt hospital retains control_over the llc and the llc serves charitable purposes - the second situation lacks many of the above features that allow the exempt_organization to control the venture and thereby ensure that its charitable purpose will be furthered and that any benefit to private parties will be incidental to the charitable purpose for example the exempt_organization does not have a majority voice on the governing board there is no explicit charitable purpose in the governing instrument the management company and the officers are related to the for-profit partner and the management company has discretion to enter into all but unusually large contracts without board approval and may unilaterally extend the management agreement the revenue_ruling concludes that in the second situation the organization has failed to establish that it will be operated exclusively for exempt purposes when it formed the joint_venture the court in 113_tc_47 july stated that merely entering a partnership with private parties in which they receive returns on their capital_investment does not impermissibly confer private benefit however a detailed examination of the redlands surgery center venture convinced the court that the petitioner had ceded control to private parties having an independent economic_interest in the activity and no obligation to promote charitable purposes ahead of profit making therefore the applicant was not operated exclusively for exempt purposes the court pointed to the long-term management_contract with a party related to the for-profit giving the manager broad discretion and a fee based upon gross revenue furthermore the record did not show that the nonprofit had any role in negotiating the contract to the contrary the contract was executed for both parties by the same individual indicating self-dealing the petitioner also lacked informal control it did not have the resources or the ability to oversee the operations you plan expansion of your exempt purposes to include lending to smail businesses in the targeted populations of small businesses owned by women and minorities that have been unable to obtain capital through commercial channels and to provide technical services to these borrowers the service has long recognized that lending to small businesses may relieve the poor and distressed lessen neighborhood tension eliminate discrimination and combat community deterioration see rev ruls and supra an organization must show that the assistance is provided to an economically depressed area that it benefits a disadvantaged group such as minorities or the unemployed and that it aids businesses that have actually experienced difficulty in obtaining conventional financing due to the deteriorated area in which they are located or to the minority ownership of the business you have submitted information to show that the area you serve contains many distressed communities in addition you have and intend to continue through the new venture to target minority and women-owned small businesses that have experienced difficulty in obtaining conventional financing you have stated that you will consider the community benefits of your loans when your loans are not made directly to members of targeted populations you intend to lend to businesses that will create or retain jobs for individuals in targeted populations or in distressed areas provide important services such as childcare to the residents of distressed areas or will otherwise contribute to the economic revitalization of distressed areas the sba regulates the interest and other terms of the loans you will provide technical assistance and training to the borrowers to enable them to become eligible for traditional capital sources you have shown that your activities do assist a charitable_class and only incidentally benefit private parties as defined in rev ruls and you have structured the llc to further your charitable purposes and for you to retain control_over its on-going operation similar to the operating_agreement in situation of revrul_98_15 your operating_agreement has a charitable purpose and explicitly directs the board to further the charitable purpose in any conflict with the financial benefit of any member your agreement protects the board against claims of failing its fiduciary duty by providing that any decision to forego an activity or action which is not in furtherance of your exempt_purpose shall not constitute a breach of loyalty to the for- profit members the operating_agreement provides that the duty_of the board to operate in furtherance of its exempt purposes shall override any duty to operate the llc for the financial benefit of any of its members the llc’s purposes will be the same as yours your operating_agreement assures that you will appoint a majority of the board the chairman of the board and chief_executive_officer of the llc majority approval held by you will be necessary for most decisions including the annual budget distribution of earnings appointment of key employees and engaging in activities other than the sba a program you may receive a disproportionately greater percentage interest in the profits but not the losses of the llc but all of the other interest holders will obtain gains profits and losses in proportion to their capital contributions your own employees will perform much of the work involved in operating the llc including underwriting loan servicing and technical assistance to the borrowers by providing these services you exercise additional control_over the day-to-day management of the llc’s business and remove the issue of whether a private party will receive more than incidental benefit through contract arrangements these features were cited in situation of revrul_98_15 as demonstrating the control of the exempt_organization over the llc in which it participated and that the for-profit members are not benefiting more than incidentally because you have voting control of the board approval for decisions relating to the llc’s operations as well as major decisions regarding the llc’s organizational documents and appoint both the chairman of the board and the llc’s chief_executive_officer you satisfy the requirements that you control the llc -10- redlands supra also your contributions to the llc represent a relative small portion of your assets and will not impair your ability to continue to conduct your other charitable activities for the reasons discussed above we agree that the activities of the llc have a substantial causal relationship to your exempt purposes therefore your distributive_share of the profits gains deductions and losses in the llc will arise from a related trade_or_business as defined in sec_1 c -1 d income from such related business will not be subject_to tax under sec_511 of the code similarly payments received by you under a loan service agreement with the llc will be income from a business that is substantially related to your exempt_purpose and will not be subject_to tax under sec_511 of the code none of the rental income that you will receive from the llc will be subject_to unrelated_business_income_tax you have not incurred debt to acquire the office space that you will lease to the llc income from the llc will not be subject_to the controlled_entity rule for two reasons you own less than a interest in the llc’s capital or profits which is the definition of control that is relevant for sec_912 furthermore even if you were regarded as controlling the llc its income would be treated as related according based upon your representations and subject_to the conditions and limitations on your issuance of loans for charitable purposes we rule as follows the expansion of your tax-exempt corporate purposes to include lending to small businesses in the targeted populations described above and to provide technical and borrowing services and your participation in those activities will not alone or in the aggregate adversely affect your status under sec_170 sec_501 a c or a of the code the creation of the llc and your execution of the llc’s operating_agreement and related agreements the carrying out of the transactions including leasing space to the llc providing services to the llc and the sale of the loans by the llc contemplated by these agreements and your participation in the operation and ownership of the llc will not alone or in the aggregate adversely affect your status under sec_170 a vi a c or a of the code the transfer of a portion of your assets to the llc in exchange for the class c membership interest in-the llc will not adversely affect your status under sec_170 a vi a c or a of -11- the code the distributive_share of llc profits gains deductions and losses allocated to or received by you with respect to the class c intérest in the llc whether attributable to interest on loans made by the llc or to the proceeds form the sale of such loans will not arise from an unrelated_trade_or_business as defined in sec_513 of the code will not result in ubti to you under sec_512 of the code and will not be subject_to tax under sec_511 of the code the payments received by you under the loan service agreement with the llc will not arise from an unrelated_trade_or_business as defined in sec_513 of the code will not result in ubti to you under sec_512 of the code and will not be subject_to tax under sec_511 of the code the payments received by you under the lease agreement entered into with the llc will not be treated as income derived from debt-financed_property as defined in sec_514 of the code will be excluded from ubti as provided in sec_512 of the code and will not be subject_to tax under sec_511 of the code this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about your income_tax responsibilities please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
